Citation Nr: 0909834	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to January 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In addition to the matter addressed below, the Veteran 
appears to claim that a higher rating for PTSD is warranted 
due to his chronic obstructive pulmonary disease and 
hypertension.  While the Veteran believes that his COPD and 
hypertension are due to PTSD an August 2007 rating decision 
determined that these disabilities are not causally linked.  
Since this claim has not been timely appealed to the Board it 
is not on review.


FINDING OF FACT

The Veteran's PTSD is manifested by frequent and intrusive 
thought of in-service stressors, a marked diminished interest 
in all activities, difficulty sleeping, hypervigilance, 
feelings of detachment and estrangement from others, 
difficulty concentrating and some suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the Veteran's service-connected PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 8411 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2005, March 2006, June 2006 and November 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluation he has 
received for his post traumatic stress disorder (PTSD) does 
not accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1995).  When an initial rating 
award is at issue, as is the case here, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. Ap. 119 (1999). 

In a January 2006 rating decision the Veteran was first 
granted service connection for PTSD, with a 50 percent rating 
effective from July 2005.  The Veteran appealed that decision 
in December 2006. 

Under Diagnostic Code 9411, PTSD is assigned a 50 percent 
evaluation where these is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent rating is only assigned where there the PTSD 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based on the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental 
disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  
Diagnoses many times will include an Axis V diagnosis, or a 
Global Assessment of Functioning (GAF) score.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning (e.g., few friends, conflicts with 
peers or coworkers); a GAF between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 and 
80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupation, or school 
functioning (e.g. temporarily falling behind in school work).

The Veteran first began treatment for PTSD in October 2005.  
The examiner reported that the Veteran had nightmares and 
flashbacks every day, waking up several time for the past 30 
years.  The Veteran felt that these symptoms were getting 
worse.  No delusions, suicidal or homicidal ideation were 
noted.  A global assessment of functioning score of 65 was 
assigned.

A second initial VA evaluation report from June 2006 shows 
that the Veteran expressed dissatisfaction with his October 
2005 examination.  The examiner from the June 2006 
examination reported that the Veteran's psychosocial status 
was greatly affected by his "end-stage COPD."  The examiner 
noted that the Veteran had good relationships with his family 
members.  The Veteran was polite and cooperative, but stated 
that he had had difficulty with social interactions at work.  
Difficulty sleeping due to nightmares was also noted.  The 
Veteran's thought process, insight and judgment were normal.  
No hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior or homicidal thoughts were 
noted.  Panic attacks an average of once a month and suicidal 
ideation two or three times a week were noted.  The examiner 
also noted that the Veteran was able to maintain minimum 
personal hygiene but did have difficulty with some activities 
of daily living.  Remote memory was mildly impaired; recent 
memory was moderately impaired and immediate memory was 
normal.  The Veteran did have trouble remembering names and 
dates.  Other symptoms included irritability, outbursts of 
anger, difficulty concentrating, hypervigilance and an 
exaggerated startle response.  The examiner determined that 
the Veteran's global assessment of functioning score was 51.  

A review of another VA examination from February 2007 shows 
that the Veteran reported being treated for depression and 
nightmares.  The examiner noted that the Veteran's speech was 
slurred and his attitude was overly dependent.  The Veteran's 
affect was inappropriate and his mood was anxious.  He was 
oriented to person and place, but not to time, and blamed 
every problem in his life on his PTSD.  The examiner also 
noted that the Veteran seemed preoccupied with convincing him 
of the adverse effects of his memories of the events in 
Vietnam.  The Veteran's judgment and insight was good and he 
did not report panic attacks or homicidal ideation.  Impulse 
control was noted to be poor, but there were no periods of 
violence.  The examiner also noted that the Veteran appeared 
to have developed a passive aggressive dependency on his 
wife, requiring her to bathe him.  The Veteran's remote 
memory was normal, but his recent and immediate memory was 
mildly impaired.  The examiner determined that the Veteran's 
global assessment of functioning score was 59.  On 
questioning, the Veteran stated that there has been no real 
changes in his life in the past few years.  The examiner 
determined that it was not possible to established increased 
disturbance resulting from PTSD symptoms which causes 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning greater 
than at the time he received his 50 percent rating for PTSD.  

In an addendum from June 2007 another examiner noted several 
discrepancies when he reviewed the claims file.  Sporadic 
visual hallucinations were noted as a possibility, but were 
unconfirmed.  Inappropriate behavior was noted and the 
Veteran claimed to think about Vietnam all the time.  The 
Veteran's thought content was slightly optimistic and his 
judgment and insight were deemed normal.  The Veteran 
reported worry, anxiety, feeling like he is going to die, 
shakiness, trembling and sweating.  No homicidal or suicidal 
ideation was noted and no episodes of violence were reported.  
The Veteran also claimed that he was unable to maintain 
hygiene because of panic attacks when taking a bath or shower 
due to water in his face.  Remote memory was normal, recent 
memory was moderately impairment and immediate memory was 
intact.  The Veteran also claimed to engage in hypervigilant 
perimeter checks daily and nightly.  The examiner determined 
that the Veteran's global assessment of functioning score was 
40 based on major impairment in employment, family relations, 
preoccupation with his duty in Vietnam, and subsequent mood 
problems which include depression and panic attacks.  The 
examiner noted that the Veteran was unemployable due to 
difficulty breathing and his anxiety and preoccupation with 
this problem. 

Based on these examinations it is clear that the Veteran 
suffers from mild to moderate PTSD impairment and the Veteran 
has already been assigned a 50 percent rating in recognition 
of such impairment.  However, at no time contemplated by the 
appeal period were the regulatory criteria for a rating 
greater than 50 percent met.  The Veteran did report some 
suicidal ideation, ritual perimeter checks and other 
symptoms.  However, the majority of reported PTSD symptoms 
are fully contemplated by the existing 50 percent rating.  
The Veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The Veteran does have his wife bathe him, but a VA 
examiner determined that this behavior is based on 
codependence and not an inability on the part of the Veteran.  
While the examiner from the June 2007 examination assigned a 
global assessment of functioning score of 40, disability 
evaluations are not based solely of global assessment of 
functioning score.  A review of all evidence provided was 
completed and evaluation is based on the overall assessment 
of that evidence.  Therefore, based on the record the Board 
is unable to find that the PTSD disability picture more 
nearly approximates the criteria for a higher rating at any 
time during the period covered by this appeal.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Veteran has not been 
hospitalized for his PTSD.  While the evidence suggests he is 
unemployable, this has been associated with a combination of 
his difficulty breathing and his psychiatric disorder.  The 
examiners have considered the impairment in employment in the 
GAF rating assigned for the Veteran's PTSD.  Accordingly, the 
effect of his PTSD on his ability to hold employment appears 
to be contemplated by the currently assigned 50 percent 
rating.  Therefore, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A rating in excess of 50 percent for the Veteran's service-
connected PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


